                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,

v.                                      Case No. 13-20299
                                        Honorable Victoria A. Roberts
LAWRENCE BUCKNER,

     Defendant.
_________________________/


     ORDER GRANTING MOTION FOR RECONSIDERATON [ECF. 58]

      Mr. Buckner requested the Court recommend to the Bureau of

Prisons (“BOP”), that he be placed into a Residential Reentry Center

(“RRC”) for up to 12 months, the last 12 months of his 120 month sentence.

Mr. Buckner is scheduled for release on January 11, 2021.

      Mr. Buckner cites to the authority a court always has to make non-

binding placement recommendations to the BOP. United States v Tapia,

131 S. Ct. 2382, 2392 (2011). See also,18 USC § 3582(a) (a court may

“make a recommendation concerning the type of prison facility appropriate

for the defendant.”).

      Based on Mr. Buckner’s representation that he completed an

extensive number of educational, therapeutic, mental health and
recreational programming during his incarceration, and that he continues

to be in need of additional services that he could access at an RRC that

would assist his adjustment once he is released from prison, the Court

GRANTS Mr. Buckner’s request and makes this non-binding

recommendation that the BOP place him in an RRC facility for up to 12

months.

     The Court GRANTS Buckner’s Motion for Reconsideration of the

Denial of a Motion for a Judicial Recommendation for RRC Placement.

     ORDERED.

                                              s/ Victoria A. Roberts
                                              Victoria A. Roberts
                                              United States District Judge

Dated: 12/20/19
